DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-04-25 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.
35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Regmi_770 (US20180248770) in view of Wohlert_665 (US20200106665), in view of Shen_447 (US20200228447), and further view of De Giovanni_494 (US20090190494)

Claim(s) 8, 1, 15
Regmi_770 teaches
	a memory; and a processing device of a source host system, operatively coupled to the memory, to: System including processor system coupled to at least one memory device and executable instructions for carrying out the embodiments. <FIG(s). 1, 16; para. 0104-0111>.
	receive parameters associated with a distributed network, receiving network topology and configuration information for the test to be performed for a simulated network including a plurality of network elements. <FIG(s). 13, 15; para. 0009, 0103>.
the parameters comprising 
a physical topology of the distributed network and Receiving network topology and configuration information for the test to be performed for a simulated network including a plurality of network elements. <FIG(s). 13, 15; para. 0009, 0103>.
	generate a topology of a virtual network that corresponds to the distributed network in view of the received parameters, The plurality of set of processes further implements a network topology represented by the network topology information. In one embodiment, the network topology and configuration information is information used to set up the simulated network topology of network elements and to configure each of these simulated network elements.  <para. 0009>.
the topology of the virtual network comprising a plurality of containers within a virtual machine and one or more network interconnects between each of the plurality of containers and at least one other container of the plurality of containers, Topology of network elements can be simulated using multiple containers interconnected with each other.  <FIG(s). 13, 14, 15, 17; para. 0099-0103, 0112>.
each of the plurality of containers comprising at least one component of the virtual network; Each container comprises a NEOS process or 3rd Party Process which can be considered a component of the virtual network since they function and act within the virtual network. Furthermore, any other software running on the container can be considered components of the virtual network. <FIG(s). 2; para. 0048-0050>.
	configure the topology of the virtual network to simulate the distributed network; and Simulated network topology of network elements is configured for testing. <FIG(s). 13, 14, 15; para. 0099-0103>.
	execute a simulation of the distributed network using the configured virtual network. Testing includes simulating the network constructed by the network elements and storing the results for later viewing. <FIG(s). 14, 15; para. 0009, 0100-0103>.
Regmi_770 does not explicitly teach
	receive parameters associated with a distributed network, the parameters comprising 
an indication of a latency at a particular point of the physical topology;
	configure, in view of the latency at the particular point of the physical topology, the topology of the virtual network to simulate the distributed network, 
	wherein configuring the topology comprises determining one or more rules for transmission of packets between the plurality of containers via the one or more network interconnects; 
receive a request to simulate a failure of a particular component of the virtual network; and
modify the topology of the virtual network to simulate the failure of the particular component of the virtual network.
However in a similar endeavor, Wohlert_665 teaches
	receive parameters associated with a distributed network, the parameters comprising an indication of a latency at a particular point of the physical topology; configure, in view of the latency at the particular point of the physical topology, the topology of the virtual network to simulate the distributed network, Received are performance measurements including delay for each component of the network. In one embodiment, network monitor(s) can query respective ones of the example network components for status information including performance measurements such as delay and provide said measurements to the graph database. OCDE uses the received topology information and performance measurements of the network to simulate a virtual network to determine what changes need to be made for network optimization. <FIGs. 1-3; para. 0022, 0025, 0030-0031, 0035, 0051>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Regmi_770 with the embodiment(s) disclosed by Wohlert_665. One of ordinary skill in the art would have been motivated to make this modification in order to provide network optimization techniques using a policy-based network performance metric <para. 0002-0004> and/or reduce the labor and time consumption associated with manual policy configuration of a network <para. 0017-0018>
However in a similar endeavor, Shen_447 teaches
	wherein configuring the topology comprises determining one or more rules for transmission of packets between the plurality of containers via the one or more network interconnects; and Configuring a VM and virtual network includes creating a container and forwarding able entry/rules for the container in order to communicate with other VM/containers. <FIG(s). 1, 2, 3, 4; para. 0034-0039, 0049-0051, 0054-0058; Claim 1, 30, 32>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Regmi_770 and Wohlert_665 with the embodiment(s) disclosed by Shen_447. One of ordinary skill in the art would have been motivated to make this modification in order to utilize containers and applications in VMs requires efficient ways to forward traffic, provide network services, and implement network virtualization. See para. 0002.
However in a similar endeavor, De Giovanni_494 teaches
receive a request to simulate a failure of a particular component of the virtual network; and A loop is configured with the aim of examining all the failure scenarios specified in a set of network scenarios. Each iteration of the loop can be considered a request because implicitly the engine's components that executes the simulation would take the loop instructions as input that cause the engine to simulate the failure. <FIG(s). 4, 5; para. 0105-0108>.
	modify the topology of the virtual network to simulate the failure of the particular component of the virtual network. Simulation of a failure of a network element (node or arc) includes changing the nominal topology matrix of the network. <FIG(s). 4, 5; para. 0053-0055, 0076, 0109>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Regmi_770, Wohlert_665 and Shen_447 with the embodiment(s) disclosed by De Giovanni_494. One of ordinary skill in the art would have been motivated to make this modification in order to provide arrangements adapted to operate on a given network configuration having a given network topology based on arcs having associated administrative routing weights that are fixed and cannot be changed. <Background, para. 0011>.
Claim(s) 9, 2, 16
Regmi_770 teaches
wherein configuring the topology of the virtual network to simulate the distributed network further comprises:
configuring the network interconnects of each of the plurality of containers of the virtual network. Containers are configured for each network element and network element processes. The network element processes implement the connection between other network element processes that are within their own containers such that the containers are connected. For example, in one embodiment, these processes 1406A-N can be configured in a mesh, star, spine-leaf, or other type of network topology. In addition, each of the processes 1406A-N are configured with the appropriate network services and protocols for the test.  <FIG(s). 14, 15; para. 0101-0103>.
Claim(s) 12, 5, 18
In the embodiment discussed for the base claim, Regmi_770 does not explicitly teach
wherein the parameters associated with the distributed network comprise at least one of 
components, 
packet loss, 
firewalls or 
host protocols of the distributed network.
However in other embodiments, Regmi_770 teaches 
wherein the parameters associated with the distributed network comprise at least one of components, Receiving the network topology information to configured the simulated network topology would implicitly include information that maps network elements (components) with their respective hierarchy with the network topology <FIGs. 15; para. 0103 >.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Regmi_770 and Wohlert_665 with other embodiment(s) disclosed by Regmi_770. One of ordinary skill in the art would have been motivated to make this “modification” in order to provide software-based network testing to reduce costs with respect to physical-based network testing. See para. 0099.
Claim(s) 13, 6, 19
Regmi_770 teaches
wherein the processing device is further to: 
	monitor, during the execution of the simulation, communications of the virtual network; and In one embodiment, each of the simulated network elements generates network data received, processed, and forwarded according to the test.  <FIG(s). 15; para. 0103>.
	store the monitored communications in a data structure. Process gathers the results. In one embodiment, with the gathered results, process can present the results and/or store the results for later viewing. Inherently the stored data would have a structure. <FIG(s). 15; para. 0103>.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wong_077 (US20110142077) in view of Wohlert_665 (US20200106665), in view of Shen_447 (US20200228447), and further view of De Giovanni_494 (US20090190494)
Claim(s) 1, 8, 15
Wong_077 teaches
	a memory; and a processing device of a source host system, operatively coupled to the memory, to: Embodiments can be implementing using a system including a processor and executable software stored on memory. <para. 0041>.
	receive parameters associated with a distributed network, the parameters comprising  a physical topology of the distributed network and The software configures the topology of the network by accepting simulation network configuration inputs from the operator to configure simulation scenarios; such configuration can include adding or removing network nodes in the topology and/or configuration of the topology includes adding simulated links within the network topology. <FIG(s). 2; para. 0031-0032, 0034>.
	generating, by a processing device, a topology of a virtual network within a virtual machine that corresponds to the distributed network in view of the received parameters OSS application software 104 determines current timing topology from the retrieved information and generates the network topology which is displayed graphically or hierarchically on the user interface. <FIG(s). 3; para. 0031-0032>
	configuring the topology of the virtual network to simulate the distributed network, In one interpretation, OSS application software 104 configures current timing topology from the retrieved information and the network topology in order to perform simulation on the network such that the simulation is performed on the original network topology. In another interpretation, the software configures the topology of the network by accepting simulation network configuration inputs from the operator to configure simulation scenarios; such configuration can include adding or removing network nodes in the topology. In yet another interpretation, configuration of the topology includes adding simulated links within the network topology.  <FIG(s). 2; para. 0031-0032, 0034>.
	executing a simulation of the distributed network using the configured virtual network. At step 212, the OSS application software 104 calculates timing performance of each of the network nodes in the simulated network by modeling the clock source selection process of each node and displays simulated clock stability statistics for the each of the network nodes in the simulated network.  <para. 0036-0038>.
Wong_077 does not explicitly teach
receiving parameters associated with a distributed network, the parameters comprising an indication of a latency at a particular point of the physical topology;
	configure, in view of the latency at the particular point of the physical topology, the topology of the virtual network to simulate the distributed network, 
the topology of the virtual network comprising a plurality of containers within the virtual machine and one or more network interconnects between each of the plurality of containers and at least one other container of the plurality of containers,  each of the plurality of containers comprising at least one component of the virtual network; 
	wherein configuring the topology comprises determining one or more rules for transmission of packets between the plurality of containers via the one or more network interconnects; 
receive a request to simulate a failure of a particular component of the virtual network; and
modify the topology of the virtual network to simulate the failure of the particular component of the virtual network.
However in a similar endeavor, Wohlert_665 teaches
	receive parameters associated with a distributed network, the parameters comprising an indication of a latency at a particular point of the physical topology; configure, in view of the latency at the particular point of the physical topology, the topology of the virtual network to simulate the distributed network, Received are performance measurements including delay for each component of the network. In one embodiment, network monitor(s) can query respective ones of the example network components for status information including performance measurements such as delay and provide said measurements to the graph database. OCDE uses the received topology information and performance measurements of the network to simulate a virtual network to determine what changes need to be made for network optimization. <FIGs. 1-3; para. 0022, 0025, 0030-0031, 0035, 0051>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wong_077 with the embodiment(s) disclosed by Wohlert_665. One of ordinary skill in the art would have been motivated to make this modification in order to provide network optimization techniques using a policy-based network performance metric <para. 0002-0004> and/or reduce the labor and time consumption associated with manual policy configuration of a network <para. 0017-0018>
However in a similar endeavor, Shen_447 teaches
the topology of the virtual network comprising a plurality of containers within the virtual machine and one or more network interconnects between each of the plurality of containers and at least one other container of the plurality of containers, each of the plurality of containers comprising at least one component of the virtual network; See at least FIG 1 and 2 where each VM contains multiple containers connected with each other at least via local MFE. Each container can be considered a component of the virtual network <FIGs. 1, 2, 6; para. 0034-0058 >
	wherein configuring the topology comprises determining one or more rules for transmission of packets between the plurality of containers via the one or more network interconnects; and Configuring a VM and virtual network includes creating a container and forwarding able entry/rules for the container in order to communicate with other VM/containers. <FIG(s). 1, 2, 3, 4; para. 0034-0039, 0049-0051, 0054-0058; Claim 1, 30, 32>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wong_077 and Wohlert_665 with the embodiment(s) disclosed by Shen_447. One of ordinary skill in the art would have been motivated to make this modification in order to utilize containers and applications in VMs requires efficient ways to forward traffic, provide network services, and implement network virtualization. See para. 0002.
However in a similar endeavor, De Giovanni_494 teaches
receive a request to simulate a failure of a particular component of the virtual network; and A loop is configured with the aim of examining all the failure scenarios specified in a set of network scenarios. Each iteration of the loop can be considered a request because implicitly the engine's components that executes the simulation would take the loop instructions as input that cause the engine to simulate the failure. <FIG(s). 4, 5; para. 0105-0108>.
	modify the topology of the virtual network to simulate the failure of the particular component of the virtual network. Simulation of a failure of a network element (node or arc) includes changing the nominal topology matrix of the network. <FIG(s). 4, 5; para. 0053-0055, 0076, 0109>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wong_077, Wohlert_665 and Shen_447 with the embodiment(s) disclosed by De Giovanni_494. One of ordinary skill in the art would have been motivated to make this modification in order to provide arrangements adapted to operate on a given network configuration having a given network topology based on arcs having associated administrative routing weights that are fixed and cannot be changed. <Background, para. 0011>.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 3, 4, 10, 11, 17 and 7, 14, 20
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons For Allowance
Claims 3, 10, 17: As discussed in action mailed 2022-01-24 and the independent claim rejections herein, aspects of the claim limitations are taught by references:
Regmi_770 (US20180248770) 
Wohlert_665 (US20200106665)
Shen_447 (US20200228447)
De Giovanni_494 (US20090190494)
Duda_676 (US20200106676) and
Klevans_594 (US20010049594)
However, it would not be obvious to combine all the above identified references to practice the claimed invention. 
Claim(s) 7, 14, 20: As discussed in action mailed 2022-01-24 and the independent claim rejections herein, aspects of the claim limitations are taught by references:
Regmi_770 (US20180248770) 
Wohlert_665 (US20200106665)
Shen_447 (US20200228447)
De Giovanni_494 (US20090190494)
Wang_260 (US20170109260) and
Chakrabarti_072 (US20150319072)
However, it would not be obvious to combine all the above identified references to practice the claimed invention. 
In addition to the explicit reasons given herein, allowability is also determined in view of the combination of references required for obviousness, the inter-relationship between other claimed limitations, and the claimed invention as a whole. Accordingly, amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415